Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
CFRE, LLC, and Sherry T. Ray appeal the district court’s order granting Defendants’ motion to dismiss their putative class action complaint for lack of jurisdiction under the Tax Injunction Act, 28 U.S.C. § 1341 (2012). We have reviewed the parties’ briefs and the record on appeal and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. CFRE, LLC v. Adkins, No. 8:14-cv-03825-TMC (D.S.C. Apr. 14, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.